EXHIBIT 10.1

FISCAL 2009 COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Alloy, Inc. (the “Company”) determined during the fiscal year
ended January 31, 2010 (“Fiscal 2009”) the base salaries and the bonus
compensation for services performed during fiscal year ended January 31, 2009
(“Fiscal 2008”) for the executive officers of the Company, namely Matthew C.
Diamond, the Company’s Chief Executive Officer and Chairman of its Board of
Directors; James K. Johnson, Jr., its President and Chief Operating Officer;
Joseph D. Frehe, its Chief Financial Officer; Gina R. DiGioia, its Chief Legal
Officer and Secretary; and Robert L. Bell, its Chief Technology Officer (the
“Executives”). Due to NASDAQ listing requirements and limitations as to shares
available under the Company’s 2007 Employee, Director and Consultant Stock
Incentive Plan (the “2007 Plan”), the Compensation Committee tabled its decision
with respect to certain equity grants to the Company’s Chief Executive Officer
and Chief Operating Officer until after the Company’s Annual Meeting, when it
will know if proposed amendments to the 2007 Plan are approved by the Company’s
shareholders. If the Company’s shareholders do not approve the amendments to the
2007 Stock Plan, the Compensation Committee will consider other compensation
alternatives, including, without limitation, paying in cash a discounted value
of the intended equity award. Below are set forth both the cash bonuses paid and
the equity awards issued to the Executives, as well as certain equity grants the
Compensation Committee would have approved but for the aforementioned
limitations:

 

Executive Officer

  

Title

   Fiscal 2008 Base
Salary    Cash
Bonus(1)    Value of Restricted
Stock Grants($)     Value of Stock
Options($)(2)

Matthew C. Diamond

  

Chief Executive Officer

   $ 450,000    $ 400,000    $ 1,066,666 (3)   $ 433,334

James K. Johnson, Jr.

  

Chief Operating Officer

   $ 450,000    $ 400,000    $ 1,066,666 (3)   $ 433,334

Joseph D. Frehe

  

Chief Financial Officer

   $ 240,000    $ 69,500    $ 20,000 (4)     —  

Gina R. DiGioia

  

Chief Legal Officer

   $ 225,000    $ 50,000    $ 50,000 (5)     —  

Robert L. Bell

  

Chief Technology Officer

   $ 402,000      —        —         —  

 

(1) Represents a cash bonus for performance during Fiscal 2008, which was paid
during Fiscal 2009.

(2) Represents the dollar value of options to purchase shares of the Company’s
common stock. The Compensation Committee intends to approve this grant if and
when proposed amendments to the 2007 Plan are approved. Consistent with the
Company’s equity grant practices regarding vesting dates of option grants and
the named executive’s respective employment agreement, the intended grant would
vest equally on each of March 30, 2010, 2011 and 2012. These options will be
issued with an exercise price equal to the closing price of the Company’s common
stock on the date of grant, using a Black-Scholes option pricing model to
determine the number of options issuable.

(3) Represents the dollar value of restricted stock granted for services
rendered during Fiscal 2008 and consists of: (i) 102,929 shares of restricted
stock with a value of $433,333, subject to the terms of a restricted stock
agreement executed by the recipient and the Company, including the Company’s
right of repurchase upon the occurrence of certain events, which right of
repurchase lapses with respect to one-third of the granted shares on each of
March 30, 2010, 2011 and 2012; (ii) 47,506 shares of immediately vesting
restricted stock with a value of $200,000, which grant the Compensation
Committee intends to approve if and when proposed amendments to the 2007 Plan
are approved; and (iii) 109,427 shares of restricted stock with a value of
$433,333, subject to the terms of a restricted stock agreement to be executed by
the recipient and the Company, including the Company’s right of repurchase
lapsing when the average closing price of a share of Company common stock
exceeds $5.05 for ten consecutive trading days following the grant date,
provided that one-third of such shares shall vest no earlier than March 30,
2010, one-third shall vest no earlier than March 30, 2011 and the final
one-third shall vest no earlier than March 30, 2012, which grant the
Compensation Committee intends to approve if and when proposed amendments to the
2007 Plan are approved.

(4) Represents the dollar value of restricted stock granted to Mr. Frehe for
services rendered during Fiscal 2008 and consists of 4,751 shares of restricted
stock granted on May 21, 2009 under the 2007 Plan, which shares are valued at
$4.21 per share, the closing sale price of the Company’s common stock on
March 30, 2009, and which are subject to the terms of a restricted stock
agreement executed by Mr. Frehe and the Company, including the Company’s right
of repurchase upon the occurrence of certain events, which right of repurchase
lapses with respect to one-third of the granted shares on each of March 30,
2010, 2011 and 2012.

(5) Represents the dollar value of restricted stock granted to Ms. DiGioia for
services rendered during Fiscal 2008 and consists of 11,876 shares of restricted
stock granted on May 21, 2009 under the 2007 Plan, which shares are valued at
$4.21 per share, the closing sale price of the Company’s common stock on
March 30, 2009, and which are subject to the terms of a restricted stock
agreement executed by Ms. DiGioia and the Company, including the Company’s right
of repurchase upon the occurrence of certain events, which right of repurchase
lapses with respect to one-third of the granted shares on each of March 30,
2010, 2011 and 2012.